DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 was filed after the mailing date of the application on May 17, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] on p. 2 of Applicant’s disclosure recites “…U.S. Patent Application No. 16/255,721, filed on January 23, 2019…” where it should instead recite “…U.S. Patent No. 11,010,858, issued on May 18, 2021…”  
Appropriate correction is required.
Claim Objections
4.	Claim 34 is objected to because of the following informalities:  Claim 34 recites “a second FPGA coupled to the first processor core, wherein the second FPGA is to accelerate execution of workloads processed at the second processor core” where it should instead recite “a second FPGA coupled to the second processor core, wherein the second FPGA is to accelerate execution of workloads processed at the second processor core.”  Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
6.	Claims 22, 23, 25-32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, and 11 of U.S. Patent No. 10,229,470, as shown in the tables below. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.
7.	Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-15, and 17 of U.S. Patent No. 11,010,858 in view of Aurenhammer (US 20130007375A1).
8.	As per Claim 22, patent Claim 1 covers the limitations of Claim 22, as shown in the table below.
However, the patent claims do not recite a cache memory coupled to the first processor core and the second processor core.  However, Auernhammer teaches a cache memory coupled to the first processor core (108) and the second processor core (109) (Fig. 1) [0026, 0029, 0031, 0032, 0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to include a cache memory coupled to the first processor core and the second processor core because Auernhammer suggests that this improves the exchange of data between memory controllers [0012].

10.	As per Claim 38, patent Claim 15 covers the limitations of Claim 38.
However, the patent claims do not recite a cache memory coupled to the first processor core and the second processor core.  However, Auernhammer teaches this, as discussed in the rejection for Claim 22.
11.	As per Claim 39, the limitations of patent Claim 17 covers the limitations of Claim 39.  As per Claim 40, the limitations of patent Claim 7 covers the limitations of Claim 40.  As per Claim 41, the limitations of patent Claim 11 covers the limitations of Claim 41.
17/322,146
Claim 22
23
24
25
26
27
28
29
30
10,229,470
Claim 1
2

5
6
7
1
1
1
11,010,858
Claim 1
4
5
6
7
8
9
10
11


17/322,146
31
32
33
34
35
36
37
38
39
40
41
10,229,470
8, 11
9

1
2
3





11,010,858
12
13
14
1
4
5
5
15
17
7
11


17/322,146 (Claim 22)
10,229,470 (Claim 1)
An apparatus comprising:  a processor including a plurality of processor cores, the processor including:
A processor comprising:  a first processing core…a second processing core
a first processor core to process a first plurality of threads; a second processor core to process a second plurality of threads; and a 


a first programmable integrated circuit (IC) of the processor coupled to the first processing core to execute workloads assigned by the first processing core…the first and second programmable ICs are field programmable gate arrays (FPGAs)
a second FPGA coupled to the second processor core, the second FPGA to accelerate execution of workloads processed at the second processor core.
a second programmable IC of the processor coupled to the second processing core to execute workloads assigned by the second processor core…the first and second programmable ICs are…(FPGAs)


17/322,146 (Claim 22)
11,010,858 (Claim 1)
An apparatus comprising:  a processor including a plurality of processor cores, the processor including:
An apparatus comprising:  a plurality of processor cores, including:
a first processor core to process a first plurality of threads;
a first processor core
a second processor core to process a second plurality of threads; and
a second processor core
a cache memory coupled to the first processor core and the second processor core;
Auernhammer teaches this
a first field programmable gate array (FPGA) coupled to the first processor core, the first FPGA to accelerate execution of workloads processed at the first processor core; and
a first field programmable gate array (FPGA) coupled to the first processor core to accelerate execution of workloads processed at the first processor core
a second FPGA coupled to the second processor core, the second FPGA to accelerate execution of workloads processed at the second processor core.
a second FGPA coupled to the second processor core to accelerate execution of workloads processed at the second processor core


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 22, 23, 34-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auernhammer (US 20130007375A1) and Krishnamurthy (US 20090213127A1).
16.	As per Claim 22, Auernhammer teaches an apparatus comprising:  a processor including a plurality of processor cores, the processor including:  a first processor core (108) to process a first plurality of threads; a second processor core (109) to process a second plurality of threads; and a cache memory coupled to the first processor core and the second processor core; a first accelerator (106) coupled to the first processor core, the first accelerator to accelerate execution of workloads processed at the first processor core; and a second accelerator (107) coupled to the second processor core, the second accelerator to accelerate execution of workloads processed at the second processor core (Fig. 1) (memory 103, 104 for storing data, memory controller 101 is coupled to the memory 103, memory controller 102 is coupled to the memory 104, [0026], processors 108, 109 coupled between the memory controllers 101, 102, [0029], acceleration access unit 110 is configured to carry out a cache coherency protocol with the accelerators 106, 107 of the memory controllers 101, 102, [0031], as a result, accelerators 106, 107 can be configured to carry out deterministic operations on data stored in the memories 103, 104, [0032], software in memory can include programs, each of which includes instructions, [0047]).  
However, Auernhammer does not teach that the accelerators are field programmable gate arrays (FPGAs).  However, Krishnamurthy teaches an apparatus comprising:  a processor including a plurality of processor cores, the processor including:  a first processor core to process a first plurality of threads; a second processor core to process a second plurality of threads; and a first field programmable gate array (FPGA) coupled to the first processor core, the first FPGA to accelerate execution of workloads processed at the first processor core; and a second FPGA coupled to the second processor core, the second FPGA to accelerate execution of workloads processed at the second processor core (each accelerator may be associated with a particular task or function, different processors of a computing system may be associated with particular tasks or functions, initial placement of accelerators may include placement near processors related to a particular accelerator task, particular accelerator may be designed for video processing and particular processors of the computing system may perform video processing computations, initial attachment of the particular accelerator within a relatively close proximity to the processors associated with video processing may be prudent, [0031], hardware accelerators include FPGAs, [0003]).  Thus this teaching from Krishnamurthy can be implemented into the accelerators of Auernhammer so that the accelerators are FPGAs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auernhammer so that the accelerators are field programmable gate arrays (FPGAs) because Krishnamurthy suggests that it is well-known in the art for hardware accelerators to be FPGAs [0003].
processing units utilizing resources of corresponding accelerators, [0019], [0003]), it would have been obvious to one of ordinary skill in the art that in order for the processing cores to utilize resources of corresponding FPGAs to accelerate workloads, the processing cores select workloads to be accelerated at the FPGAs.  Thus, Krishnamurthy teaches wherein the first processor core is to select a first workload to be accelerated at the first FPGA and the second processor core is to select a second workload to be accelerated at the second FPGA [0019, 0031, 0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auernhammer so that the first processor core is to select a first workload to be accelerated at the first FPGA and the second processor core is to select a second workload to be accelerated at the second FPGA because Krishnamurthy suggests that this is needed if processing power beyond existing capabilities of the processing cores are required [0003, 0019, 0031].
18.	As per Claim 34, Auernhammer teaches a method comprising:  processing a first plurality of threads via a first processor core (108) of a processor including a plurality of processing cores; processing a second plurality of threads via a second processor core (109) of the processor; while processing the first plurality of threads and the second plurality of threads, reading data from a memory 103, 104 for storing data, memory controller 101 is coupled to the memory 103, memory controller 102 is coupled to the memory 104, [0026], processors 108, 109 coupled between the memory controllers 101, 102, [0029], acceleration access unit 110 is configured to carry out a cache coherency protocol with the accelerators 106, 107 of the memory controllers 101, 102, [0031], as a result, accelerators 106, 107 can be configured to carry out deterministic operations on data stored in the memories 103, 104, [0032], software in memory can include programs, each of which includes instructions, [0047]).  
However, Auernhammer does not teach that the accelerators are field programmable gate arrays (FPGAs).  However, Krishnamurthy teaches this limitation, as discussed in the rejection for Claim 22.
19.	As per Claim 35, Claim 35 is similar in scope to Claim 23, and therefore is rejected under the same rationale.
20.	As per Claim 36, Auernhammer does not expressly teach further comprising:  programming logic gates of the first FPGA to execute a first type of workload, the first type of workload associated with the first workload; and programming logic gates of the second FPGA to execute a second type of workload, the second type of workload associated with the second workload.  However, Krishnamurthy teaches further comprising:  programming logic gates of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auernhammer to include programming logic gates of the first FPGA to execute a first type of workload, the first type of workload associated with the first workload; and programming logic gates of the second FPGA to execute a second type of workload, the second type of workload associated with the second workload because Krishnamurthy suggests that the FPGAs process the type of workload related to their respective processing cores in order to accelerate the processing of the respective processing cores [0031].
21.	As per Claim 38, Claim 38 is similar in scope to Claim 23, except that Claim 38 has the additional limitation of a peripheral bus interconnect; and the processor coupled with the peripheral bus interconnect.  Auernhammer does not expressly teach a peripheral bus interconnect; and the processor coupled with the peripheral bus interconnect.  However, Krishnamurthy teaches a peripheral bus interconnect (106); and the processor coupled with the peripheral bus interconnect (communication channel 106 may allow communications between the internal portion 101 and the external portion 112, the communication channel 106 is a PCI-E channel promoting PCI-E communications between the internal portion 101 and the external portion 112, [0025], internal portion 101, hardware accelerators 103, processor(s), hardware accelerator 120, [0023], Fig. 1 shows hardware accelerators 103 are in internal portion 101).  Thus, Claim 38 is rejected under the same rationale as Claim 23 along with this additional teaching from Krishnamurthy.
.
22.	Claims 24, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auernhammer (US 20130007375A1) and Krishnamurthy (US 20090213127A1) in view of Circcarelli (US 20060103420A1).
23.	As per Claim 24, Auernhammer and Krishnamurthy are relied upon for the teachings as discussed above relative to Claim 22.
	However, Auernhammer does not expressly teach wherein logic gates of the first FPGA are programmed to execute a first type of workload, logic gates of the second FPGA are programmed to execute a second type of workload.  However, Krishnamurthy teaches wherein logic gates of the first FPGA are programmed to execute a first type of workload, logic gates of the second FPGA are programmed to execute a second type of workload [0031, 0003], as discussed in the rejection for Claim 36.
	However, Auernhammer and Krishnamurthy do not teach the logic gates of the first FPGA and the second FPGA are reprogrammable during the lifetimes of their respective workloads.  However, Circcarelli teaches the logic gates of the FPGAs are reprogrammable during the lifetimes of their respective workloads (to increase the possibilities of using FPGA architectures, the possibility of run-time reconfiguration, i.e. during the operation of the architecture itself, has been introduced, in particular by reprogramming the gate arrays comprised in the architecture, [0008]).  Since Krishnamurthy teaches the first FPGA and the second FPGA [0031, 0003], this teaching from Circcarelli can be implemented into the FGPAs of Krishnamurthy so that the logic gates of the first FPGA and the second FPGA are reprogrammable during the lifetimes of their respective workloads.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auernhammer and Krishnamurthy so that the logic gates of the first FPGA and the second FPGA are reprogrammable during the lifetimes of their respective workloads as suggested by Circcarelli.  It is well-known in the art that the advantages of run-time reconfiguration are reduced power consumption, hardware reuse, and flexibility.
24.	As per Claims 37 and 39, these claims are each similar in scope to Claim 24, and therefore are rejected under the same rationale.
25.	Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auernhammer (US 20130007375A1) and Krishnamurthy (US 20090213127A1) in view of Ching (US 20160299858A1).
26.	As per Claim 25, Auernhammer and Krishnamurthy are relied upon for the teachings as discussed above relative to Claim 22.  Krishnamurthy teaches a first FPGA coupled to the first processor core to accelerate execution of workloads processed at the first processor core; and a second FPGA coupled to the second processor core to accelerate execution of workloads processed at the second processor core; and the first and second FPGAs are accelerators [0031, 0003], as discussed in the rejection for Claim 22.
	However, Auernhammer and Krishnamurthy do not teach wherein the first processor core includes a first controller to control execution of the first FPGA, and the second processor core includes a second controller to control execution of the second FPGA.  However, Ching teaches accelerator driver 50 may reside within non-volatile memory for execution by CPU, [0032]) to control execution of the first accelerator (20) (accelerator driver 50 writes to “doorbell” registers on hardware accelerator 20, indicating to the hardware accelerator that data is available for processing, hardware accelerator 20, which may be an FPGA, reads I/O descriptors from main memory 30 and loads the descriptors into local memory on the hardware accelerator, descriptors may comprise pointers into main memory indicating addresses of where data is located, instructions for processing data, and where to store processed data, hardware accelerator reads data specified in the I/O descriptor, and begins processing the data, [0043]).  Since Krishnamurthy teaches a first FPGA coupled to the first processor core to accelerate execution of workloads processed at the first processor core; and a second FPGA coupled to the second processor core to accelerate execution of workloads processed at the second processor core; and the first and second FPGAs are accelerators [0031, 0003], this teaching from Ching can be implemented into the device of Krishnamurthy so that the first processor core includes a first controller to control execution of the first FPGA, and the second processor core includes a second controller to control execution of the second FPGA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auernhammer and Krishnamurthy so that the first processor core includes a first controller to control execution of the first FPGA, and the second processor core includes a second controller to control execution of the second FPGA because Ching suggests that this is needed to communicate the status of processing events between the FPGA and the processing core [0043].

	However, Auernhammer and Krishamurthy do not teach wherein the first controller and the second controller are to control execution of the first FPGA and the second FPGA via memory-mapped I/O (MMIO) regions.  However, Ching teaches wherein the first controller (50) is to control execution of the first accelerator (20) via memory-mapped I/O (MMIO) regions (MMIO request may be utilized to acknowledge receipt of the aggregate interrupt request information provided to the CPU by the hardware accelerator, [0022], depending upon the contents of the interrupt request information, the system may queue up data to be processed, [0023], accelerator driver 50 for the accelerator may contain an IRQ handler 52 to respond to interrupt requests and take appropriate action, by assigning work queues to a hardware accelerator and responding to interrupts from the accelerator indicating that the work is complete, [0029], [0043]).  Since Krishnamurthy teaches the first and second FPGAs are accelerators, and the combination of Krishnamurthy and Ching teaches wherein the first controller and the second controller are to control execution of the first FPGA and the second FPGA, as discussed in the rejection for Claim 25, this teaching from Ching can be implemented into the device of Krishnamurthy so that the first controller and the second controller are to control execution of the first FPGA and the second FPGA via memory-mapped I/O (MMIO) regions.  
.  
28.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auernhammer (US 20130007375A1), Krishnamurthy (US 20090213127A1), and Ching (US 20160299858A1) in view of Busaba (US 20150378899A1).
Auernhammer, Krishnamurthy, and Ching are relied upon for the teachings as discussed above relative to Claim 26.
However, Auernhammer does not teach wherein the first controller and the second controller are to control execution of the first FPGA and the second FPGA.  However, Krishnamurthy teaches the first and second FPGAs are accelerators, and the combination of Krishnamurthy and Ching teaches wherein the first controller and the second controller are to control execution of the first FPGA and the second FPGA, as discussed in the rejection for Claim 25.
	However, Auernhammer and Krishnamurthy do not teach wherein the first controller and the second controller are to control execution of the first FPGA and the second FPGA via processor instructions.  However, Ching teaches wherein the first controller is to control execution of the first accelerator via processor instructions [0022, 0023, 0029].  Since Krishnamurthy teaches the first and second FPGAs are accelerators, and the combination of Krishnamurthy and Ching teaches wherein the first controller and the second controller are to 
	However, Auernhammer, Krishnamurthy, and Ching do not expressly teach wherein the first controller and the second controller are to control execution of the first FPGA and the second FPGA via dedicated processor instructions.  However, Busaba teaches wherein the first processing core (Processor-c, Fig. 4B) is to control execution of the first accelerator (440) via dedicated processor instructions [0191, 0197].  Busaba describes “higher level cache supports any one of processors and processors having corresponding accelerators” [0205].  Thus, Processor-a (Fig. 4B) also has a corresponding accelerator.  Thus, Busaba teaches the second processing core (Processor-A) is to control execution of the second accelerator via dedicated processor instructions [0191, 0197, 0205] (Fig. 4B).  Since the combination of Krishnamurthy and Ching teaches that the first controller and the second controller are to control execution of the first FPGA and the second FPGA via processor instructions, this teaching from Busaba can be implemented into the combination of Krishnamurthy and Ching so that the first controller and the second controller are to control execution of the first FPGA and the second FPGA via dedicated processor instructions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auernhammer, Krishnamurthy, and Ching so that the first controller and the second controller are to control execution of the first FPGA and the .
29.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auernhammer (US 20130007375A1), Krishnamurthy (US 20090213127A1), Ching (US 20160299858A1), and Busaba (US 20150378899A1) in view of Barry (US 20150046674A1).
	Auernhammer, Krishnamurthy, Ching, and Busaba are relied upon for the teachings as discussed above relative to Claim 27.  Krishnamurthy teaches that the first accelerator is the first FPGA, as discussed in the rejection for Claim 22.
	However, Auernhammer, Krishnamurthy, Ching, and Busaba do not teach a third processor core coupled to the first FPGA; and a first cache memory device coupled to the first processor core, third processor core, and the first FPGA.  However, Barry teaches further comprising:  a third processor core coupled to the first accelerator (hardware accelerator 104 can enable some of the computationally intensive functionalities to be offloaded from the vector processors 102, [0117], hardware accelerator comprising a programmable datapath pipeline, [0030]); and a first cache memory device coupled to the first processor core, third processor core, and the first accelerator (memory fabric 106 can include cache memory, memory fabric 106 can allow vector processors 102 and hardware accelerators 104 to use the cache memory, [0224], [0030]).  Since Krishnamurthy teaches that the first accelerator is the first FPGA, as discussed in the rejection for Claim 22, this teaching from Barry can be implemented into the device of Krishnamurthy to include a third processor core coupled to the first FPGA; and a first cache memory device coupled to the first processor core, third processor core, and the first FPGA.
.
30.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auernhammer (US 20130007375A1), Krishnamurthy (US 20090213127A1), and Circcarelli (US 20060103420A1) in view of Ching (US 20160299858A1) and Busaba (US 20150378899A1).
Claim 40 is similar in scope to Claim 27, and therefore is rejected under the same rationale.
Allowable Subject Matter
31.	Claims 29-33 and 41 are rejected under double patenting, but would be allowable if terminal disclaimers are filed and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
32.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 29 and base Claim 22 and intervening Claims 25-28, and in particular, do not teach wherein the first FPGA is an independent agent to the first cache memory device and the first cache memory device is shared by the first processor core, the third processor core, and the first FPGA.  Claims 30-33 depend from Claim 29, and therefore also contain allowable subject matter.  Claim 41 contains allowable subject matter for similar reasons as Claim 29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611